CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee(1)(2) 2.500% InterNotes® DueJanuary 15, 2022 3.500% InterNotes® DueJanuary 15, 2026 Calculated in accordance with Rule 457(r) under the Securities Act of 1933. The amount in this column has been transmitted to the SEC in connection with the securities offered by means of this pricing supplement.     Filed Under Rule 424(b)(3), Registration Statement No. 333-177949 Pricing Supplement Number 330 Dated Monday, July 7,2014 (To: Prospectus Dated November 14, 2011 and Prospectus Supplement Dated November 17, 2011)
